Citation Nr: 1435286	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, including as secondary to service-connected degenerative disc disease with low back pain and left leg radiculitis and/or as secondary to service-connected residuals of cold injury of the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to September 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011 and again in April 2012, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Unfortunately, however, not all of the development requested has been completed, so the Board is again remanding this claim.


REMAND

When previously remanding this claim, the Board requested that the Appeals Management Center (AMC) or RO, as the AOJ, schedule the Veteran for a VA compensation examination for a medical nexus opinion regarding the etiology of his bilateral (left and right) knee disability - including particularly concerning its posited relationship with his already service-connected low back, left leg and bilateral foot disabilities.  An examination was duly scheduled for in June 2012, but he failed to report for it.  Ordinarily, this would require deciding his claim based on the existing evidence of record.  See 38 C.F.R. § 3.655 (2013).  But in a statement in support of claim (on VA Form 21-4138) received that later that same month, he requested rescheduling of the examination because the appointment was not shown in his "Healthy Vet" and since he did not see the letter that supposedly was mailed to him notifying him of the examination.  He assured VA that every effort would be made to keep the next scheduled appointment.


Prior to rather recently, that being in May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.

Here, though, the Veteran's contention of no receipt notwithstanding, there is a copy of the examination notification letter in the claims file specifying the date, time and location of the examination, etc., which as mentioned was to occur in June 2012.  Nevertheless, in light of his history of appearing for previously-scheduled examinations, his rather timely response and arguably good-cause explanation for failing to report for his most recent examination, his examination will be rescheduled as requested.

Consider also that a VA clinical record dated in November 2008 indicates he received vocational rehabilitation counseling.  His vocational rehabilitation folder therefore must be obtained and associated with his claims file for consideration in his appeal.

Other records he has asked that VA obtain, including from Dr. Gleason of the Spine Institute of Louisiana, already have been obtained and were addressed in the November 2012 Supplemental Statement of the Case (SSOC).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's vocational rehabilitation folder.  Associate this folder with his claims file for consideration in this appeal.

2.  Reschedule the VA orthopedic examination of his knees.  The examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that the degenerative joint disease, i.e., arthritis, affecting the Veteran's knees either was caused OR is being aggravated (meaning made chronically worse) by his service-connected low back, associated left leg and bilateral foot disabilities.  If the examiner concludes that aggravation is occurring, the examiner must try and estimate the degree of aggravation above and beyond the baseline level of severity of the disability.  See 38 C.F.R. § 3.310(b) (2013) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To reiterate, aggravation is defined for legal purposes as a chronic (i.e., permanent) worsening of the underlying condition beyond its natural or normal progression versus a mere temporary or intermittent flare-up of symptoms.

It is most essential the examiner provide explanatory rationale for the opinion, regardless of whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Since the claim is predicated on the notion of secondary service connection, ensure the opinion is responsive to both causation and aggravation.  If it is not, obtain all necessary additional information.  38 C.F.R. § 4.2 (2013).

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, provide the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


